Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Claim 7 of the present application recites that “the yarn is formed of carbon, glass”. The parent application does not provide support for the yarn being formed of both carbon and glass. 
This application repeats a substantial portion of prior Application No. 15/806,477, filed 11/08/2017, and adds the above disclosure in claim 7 not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The effective filing date of claim 7 is April 26, 2022.

Drawings
The drawings are objected to because in figure 1, “A” should be changed to “A-A”, and because in figure 2, the central structural member 21 and the spar foam material 19 should be labeled with separate references numerals, not collectively as “21/19”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 22, line 2, -- , -- should be inserted after “32”.

Claim Objections
Claims 11-20 are objected to because of the following informalities: Appropriate correction is required.
In claim 11, lines 4 and 9, “the insert” should be changed to -- the trailing edge insert --, for consistency. 
In claim 12, line 2, “the insert” should be changed to -- the trailing edge insert --, for consistency. 
In claim 16, line 3, “the tip”  should be changed to -- a tip --.
Claim 18 should end with a period.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claims 8 and 19, line 2, “two opposing parts” is unclear, in that these appear to be the same elements as the two parts of the shell recited in claims 1 and 11, respectively, causing ambiguity. 
In claim 11, line 2, “lightweight” is a relative term which renders the claim indefinite. The term “lightweight”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the line of demarcation between a lightweight trailing edge insert and a regular or non-lightweight trailing edge insert, is. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 (as far as claims 8 and 11-20 are definite and understood) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 1, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 11, and 19, respectively of U.S. Patent No. 11,313,230 in view of Nagle et al. 2013/0136614.
The above claims of U.S. Patent No. 11,313,230 claim a propeller blade and a method of manufacturing a propeller blade substantially as claimed, but do not claim that the shell is a para-aramide sock (claims 1 and 11), and do not claim that the trailing edge insert is a lightweight trailing edge insert (claim 11).

 Nagle et al. (figure 3) shows a propeller blade 200 having leading and trailing edge inserts 210, 212, respectively, with a shell 218 of the blade being a Kevlar sock, and the trailing edge insert 218 being formed of foam, which is a lightweight material. Kevlar has the material property of being a para-aramide. The arrangement is provided for the purpose of providing a light and effective propeller blade. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the propeller blade and the method of manufacturing a propeller blade of U.S. Patent No. 11,313,230 such that the shell is a para-aramide sock, and such that the trailing edge insert is a lightweight trailing edge insert, as taught by Nagle et al., for the purpose of providing a light and effective propeller blade. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 U.S. Patent No. 11,313,230 and Nagle et al. 2013/0136614 as applied above, and further in view of United Kingdom Patent Publication 2 249 592A.
The modified propeller blade of claim 6 of U.S. Patent No. 11,313,230 shows all of the claimed subject matter including a laminate sheet of composite material extending from the structural spar of the propeller blade towards the trailing edge and extending between the opposing parts of the shell, wherein the stitches of yarn also extend through the laminate sheet.

However, the modified propeller blade of U.S. Patent No. 11,313,230 does not show that the laminate sheet of composite material extends from a core of the propeller blade.

United Kingdom Patent Application 2 249 592A shows a propeller blade 10 with a core 26 and laminate sheets 30 that extend from the core of the propeller blade towards the trailing edge 20 and extending between opposed parts 18, 24 of a shell, wherein stitches of yarn 34 also extend through the laminate sheets, for the purpose of providing increased capability of the blade to withstand high impact energy of foreign objects. 

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified propeller blade of claim 6 of U.S. Patent No. 11,313,230 such that the laminate sheet of composite material extends from a core of the propeller blade, as taught by United Kingdom Patent Application 2 249 592A, for the purpose of providing increased capability of the blade to withstand high impact energy of foreign objects. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 U.S. Patent No. 11,313,230 and Nagle et al. 2013/0136614 as applied above, and further in view of French Patent Publication 3090465 A1.
The modified propeller blade of U.S. Patent No. 11,313,230 shows all of the claimed subject matter except for the yarn formed from carbon and glass.

French Patent Publication 3090465 A1 (note the attached English machine translation) shows an aerodynamic fan blade 1 having yarns formed from carbon and glass, for the purpose of providing acceptable material properties of the blade.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified propeller blade of U.S. Patent No. 11,313,230 such that the yarn is formed from carbon and glass, as taught by French Patent Publication 3090465 A1, for the purpose of providing acceptable material properties of the blade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745